Exhibit Consent of Independent Registered Public Accounting Firm We consent to the use of our report dated March 6, 2009, on the financial statements of LIG Assets, Inc. for the period ended October 31, 2008 and for the period from October 14, 2008 (inception) for October 31, 2008, included herein on the registration statement of LIG Assets, Inc. on Form S-1, and to the reference to our firm under the heading "Experts" in the prospectus. Berman & Company, P.A. Certified Public Accountants Boca Raton, Florida March 12, 551 NW 77th Street. Suite 107 • Boca Raton, FI. 33487 Phone: (561) 864-4444 • Fax: (561) 892-3715 www.bermancpas.com• info@bermancpas.com Registered with the PCAOB • MemberAICPA Center for Audit Quality Member American Institute of Certified Public Accountants Member Florida Institute of Certified Public Accountants
